       Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HENRY RAYFORD                                              CIVIL ACTION

    VERSUS                                                       NO. 19-12348

    JOHNNY CRAIN, JR., ET AL.                                SECTION “R” (2)



                           ORDER AND REASONS


        Plaintiff moves for reconsideration of this Court’s order dismissing his

claims. 1 Because plaintiff does not establish any manifest error of law or fact,

the Court denies the motion.



I.      BACKGROUND

        This case arises from plaintiff’s interactions with the Washington

Parish Clerk’s Office. Plaintiff was engaged in litigation in Washington

Parish. 2 On December 3, 2018, plaintiff allegedly went to the Washington

Parish Clerk’s Office and submitted a witness list. 3 Plaintiff was told a price

for filing the witness list by Lisa Crain, an employee of the Clerk’s Office, and




1       R. Doc. 24.
2       R. Doc. 4-1 at 2 ¶ 3.
3       Id.
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 2 of 8



he alleges that he paid it. 4 But on the date of plaintiff’s Court hearing, he

found that no witnesses had been subpoenaed.5 Plaintiff alleged that he

again submitted a witness list for another hearing in March, but the Clerk’s

Office refused to subpoena one of his primary witnesses.6 Plaintiff further

alleged that Denise Robertson, a clerk employee, overcharged him on the

price of his appeal cost, and that Washington Parish Clerk’s Office employees

refused to lodge his appeal. 7

      Plaintiff brought claims under 42 U.S.C. § 1983 for violation of his

constitutional rights under the Fourteenth Amendment’s Equal Protection

Clause and Due Process Clause.8 He also argued that the Washington Parish

Clerk’s Office does not publicly post the prices for the filing of court

documents, and that this constitutes a violation of the Louisiana

Constitution.9

      Defendants moved to dismiss plaintiff’s claims. The Court found that

various documents plaintiff attached to his complaint contradicted his

allegations. 1 0 The Court also found that plaintiff failed to state a claim as he


4     Id.
5     Id. at 2 ¶ 4.
6     Id. at 3 ¶ 11.
7     Id. at 3 ¶¶ 9, 13.
8     See generally id.
9     Id. at 2 ¶¶ 6-7.
10    Id. at 5.
                                        2
      Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 3 of 8



failed to properly allege a “class-of-one” equal protection claim.1 1 The Court

therefore granted defendants’ motion and dismissed plaintiff’s claims with

prejudice. 1 2 Plaintiff has now moved for reconsideration of the Court’s order

dismissing his claim.



II.   LEGAL STANDARD

      Rule 59(e) permits a party to file “[a] motion to alter or amend a

judgment . . . after the entry of the judgment.” Fed. R. Civ. P. 59(e). A district

court has “considerable discretion” under Rule 59(e). See Edward H. Bohlin

Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993).                  That said,

“[r]econsideration of a judgment after its entry is an extraordinary remedy

that should be used sparingly.” Templet v. HydroChem Inc., 367 F.3d 473,

479 (5th Cir. 2004). “The court must strike the proper balance between two

competing imperatives: (1) finality, and (2) the need to render just decisions

on the basis of all the facts.” Edward H. Bohlin Co., 6 F.3d at 355.

      “A motion to alter or amend the judgment under Rule 59(e) must

clearly establish either a manifest error of law or fact or must present newly

discovered evidence . . . .” Matter of Life Partners Holdings, Inc., 926 F.3d




11    Id. at 8-9.
12    R. Doc. 18.
                                        3
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 4 of 8



103, 128 (5th Cir. 2019) (quoting Schiller v. Physicians Res. Grp. Inc., 342

F.3d 563, 567 (5th Cir. 2003)). Courts have held that the moving party must

show that the motion is necessary based on at least one of the following

criteria: (1) “correct[ing] manifest errors of law or fact upon which the

judgment is based”; (2) “present[ing] newly discovered or previously

unavailable evidence”; (3)      “prevent[ing] manifest injustice”; and

(4) accommodating “an intervening change in the controlling law.” Fields v.

Pool Offshore, Inc., No. 97-3170, 1998 WL 43217, at *2 (E.D. La. Mar. 19,

1998). But the motion “cannot be used to raise arguments which could, and

should, have been made before the judgment issued.” Matter of Life

Partners Holdings, Inc., 926 F.3d at 128 (quoting Schiller, 342 F.3d at 567).



III. DISCUSSION

     Plaintiff argues that the Court should not have dismissed his Louisiana

constitutional claim, his due process claim, or his equal protection claim.

The Court addresses each claim in turn.

     A.    Louisiana Constitutional Claim

     Plaintiff contends that the Court erred in dismissing his claim under

Article I, Section 22 of the Louisiana State Constitution. Plaintiff argues

dismissal was in error because “plaintiff described specifically in his


                                     4
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 5 of 8



complaint that the clerk’s office does not provide a cost list in their office for

public view.” 1 3 But that is not all that plaintiff’s complaint said. Rather, his

complaint asserted that the clerk’s office did not provide the cost for filings

“in their office or on the internet.” 1 4 And the Court found that, contrary to

plaintiff’s allegations, the cost of filing fees was publicly available on the

Washington Parish Clerk’s Office website. 1 5 Plaintiff therefore misrepresents

the allegations of his complaint in his motion, and fails to address the reason

the Court dismissed this claim. Plaintiff’s Rule 59 motion as to this claim

must therefore be denied.

      B.    Due Process Claims

            1.    Subpoenas

      Plaintiff seems to allege a due process violation because the

Washington Parish Clerk’s Office refused to subpoena his witnesses. The

arguments plaintiff makes in this Rule 59 motion—that he paid the fee for

the subpoenas and the Clerk’s Office is responsible for failing to subpoena

his witnesses—are the same arguments the Court already rejected as




13   R. Doc. 24-2 at 3 (emphasis removed).
14   R. Doc. 4-1 at 2.
15   See R. Doc. 18 at 10-11; see also Washington Parish Clerk of Court: Civil
Action Fees, https://washingtonparishclerk.org/fees/ (last visited June 3,
2020).
                                       5
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 6 of 8



contradicted by the documents he attached to his complaint. 1 6 Moreover, the

document plaintiff now attaches and represents as the return of service of

Charles Penny’s subpoena also contradicts plaintiff’s argument.             The

subpoena includes a “notice of unserved papers” from the Washington Parish

Sheriff’s Office which states that the reason the subpoena was not issued is

because there was “no such # on New Orleans Street.” 1 7 This belies plaintiff’s

reasserted argument that defendants refused to subpoena his primary

witness. As such, plaintiff’s motion for reconsideration on this due process

claim is denied.

             2.      Appeal

      Rayford also makes various assertions regarding his inability to take

an appeal.        First, plaintiff takes issue with the fact he was initially

overcharged for his appeal. But he does not allege that he paid the higher

amount. Moreover, the Washington Parish Clerk’s Office recognized this

error and therefore charged him a lesser amount. Plaintiff also alleges that

defendants failed to lodge his appeal. However, as the Court previously




16    See R. Doc. 18 at 6; R. Doc. 4-2 at 16 (Letter stating that the Clerk’s
Office sent the subpoena to the Sheriff’s Department).
17    R. Doc. 24-3.
                                     6
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 7 of 8



found, plaintiff never alleged he paid the proper amount required to lodge

the appeal, as indicated in the documents attached to his complaint. 1 8

      Defendants note there is a difference between the cost for a notice of

appeal—which plaintiff alleges in his Rule 59(e) motion (but not his

complaint) that he paid—and the cost of lodging the appeal. Defendants

contend that they have therefore filed the notice of appeal, 1 9 but that they

cannot transmit the record and “lodge” the appeal until the fees for lodging

the appeal are paid. 2 0 In any event, because plaintiff does not allege that he

has paid the amount required to lodge an appeal, the Court need not revisit

its ruling that plaintiff cannot state a claim.

      C.    Equal Protection Claims

      Finally, plaintiff takes issue with the Court’s finding that he did not

adequately plead a “class of one” equal protection claim. Plaintiff also argues

that he “can prove through several individuals compare to him who was [sic]




18     See R. Doc. 18 at 7; R. Doc. 4-2 at 16 (letter from Knight stating:
“Regarding your appeal, notice was given timely to the First Circuit. That is
all that is done until the costs for the appeal owed to both the Clerk of Court
and the First Circuit are paid, at which time the appeal is ‘lodged’ by
submitting the record to the First Circuit”).
19     See R. Doc. 22-1 (Notice of Appeal dated January 22, 2019).
20     R. Doc. 22 at 2 n.1; R. Doc. 4-2 at 16.
                                         7
     Case 2:19-cv-12348-SSV-JCW Document 30 Filed 06/04/20 Page 8 of 8



treated different in a civil case and the clerk office subpoenaed their

witnesses and lodged the order of the Notice of Appeal.” 2 1

      As an initial matter, the Court found that plaintiff’s equal protection

claim suffered from the same fatal flaws as his due process claims—flaws that

have not been remedied by plaintiff’s Rule 59(e) motion. But even were this

not the case, plaintiff’s argument still fails. Even assuming plaintiff could

have identified others to whom he is similarly situated, plaintiff could have

made this argument before this motion, and failed to do so. That is

determinative of a Rule 59 motion, as the motion “cannot be used to raise

arguments which could, and should, have been made before the judgment

issued.” Matter of Life Partners Holdings, Inc., 926 F.3d at 128 (quoting

Schiller, 342 F.3d at 567).



IV. CONCLUSION

      For the foregoing reasons, the Court DENIES plaintiff’ motion for

reconsideration. Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

          New Orleans, Louisiana, this _____
                                        4th day of June, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE

21    R. Doc. 24-2.
                                      8
